DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification contains conflicting disclosures concerning the ratio detailed at the portion page 12-13.  Specifically, the specification indicates in several places that this is “a ratio of a distance from the host vehicle to the closest vision track to a distance from the host vehicle to the radar track”.  However, the ratios disclosed at the top of page 13 are the opposite, i.e. a ratio of the distance (dA or dB) from the vehicle to the radar track to the distance (d1 or d3) from the host vehicle to the vision track. See at least: top of page 3, top of page 4, bottom of page 8, and page 12 referring to step 208.  It is apparent from the remainder of page 13 where the ratio is used that the correct ratio is that which is expressed at the top of page 13, and therefore the ratio as expressed at the noted locations is erroneous.  Appropriate correction is required.
Drawings
The drawings are objected to because Figure 4 at step 208 contains the same conflicting description of the ratio as indicated above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  Claims 4 and 9 incorrectly express the ratio as described above concerning the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 4 and 9, it is not clear what it means in general to “apply” a “ratio” to “vision tracks” themselves and the metes and bounds of such cannot be determined.  From the specification (see page 13) it appears that in fact the “ratio” is multiplied by the distances (d1-d4) which are distances “from the vehicle to the respective vision tracks” (V1-V4), rather than “applied” to tracks V1-V4 themselves. Amendment to this effect is suggested.
Claims 5 and 10 recite the limitation "the number of entities representing the objects in each cluster” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what the “entities” refers to.  From the specification it appears that “entities” may merely refer in fact to the vision tracks themselves; if this is the intent however, it is apparent that this number would already be “determined” from the features of the independent claims, especially whereas there are no apparent additional steps disclosed to comprise this determination or any subsequent additional steps using such determination.  For example, the specification discloses “The controller 110 may determine the number of clusters and the number of entities to repeat calculations for each of entities representing objects for each cluster.”, however the final limitation of claims 1 and 6 already includes correcting all of the tracks (“entities”?) for each cluster and as such it appears to be already required by the independent claims that they must already be determined. 

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mizutani et al. (9,797,734) or, in the alternative, under 35 U.S.C. 103 as obvious over Mizutani et al. in view of Huizing et al. (7,710,310).
Regarding claims 1, 2, 6, and 7 Mizutani discloses a device (Fig. 1) and corresponding method for estimating a distance based on object detection, the device comprising: a fusion sensor including a first sensor (radar 42) configured to detect positions of a plurality of objects in front of a host vehicle (10; Fig. 3) and a second replaced by the distance of the corresponding radar track, which is more accurate” (emphasis added).  Mizutani discloses in step S16 “using the longitudinal distance Lr from the host vehicle 10 up to the radar target object 100r, and the lateral distance Dc from the host vehicle 10 up to the camera target object 100c, the ECU 44 calculates the TTC” (i.e. time to collision)  That is, the location of the matched object (as identified by the closest vision and radar track per S13) to be used for further processing is specified by the longitudinal distance from the radar detection and lateral distance from the camera detection of the object. It can therefore be seen that a distance of the vision track (the longitudinal distance) which is recognized in the art as being unreliable is “corrected”, i.e. by replacing it with the corresponding radar longitudinal distance.  Alternatively, if Mizutani cannot be considered to disclose the limitation, reference is made to Huizing, disclosing a similar system and method for radar and camera detection of objects, measurements from both being initially used to determine distances in order to match tracks from the closest 
Regarding claims 3 and 8, Mizutani discloses that the controller is configured to recognize the closest radar track for each of the vision tracks and assign each vision track to the cluster having the closest radar track (Step S13).
Regarding claim 10, while the intent of the claim is not clear due to the indefinite language, as best can be determined Mizutani determines the number of clusters and “entities” representing the objects in each, e.g. the matching process of Fig. 4 is repeated the number of times required to match each detected object. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations “recognizing all radar tracks corresponding to distances detected by a first 
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 
Claim 6 indicates that the “assigning” and “correcting” steps are performed “using a controller communicatively connected to the fusion sensor”.
The presence of the “controller” does not integrate the judicial exception into a practical application because performance using the “controller” amounts to simply implementing the abstract idea using a computer as a tool for carrying out the method. Additionally, the indications in the claim that the “first sensor” and “second sensor” are the sources of the “distances” does not require that sensors perform any of the steps of the claimed method; the claim instead merely requires “recognizing” tracks corresponding to distances which have been detected by the sensors at a previous point in time.  Further, even if steps of detecting distances by the indicated sensors 
The claim(s) does/do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because similarly, the additional element of the “controller” amounts to simply implementing a portion of the abstract idea on a computer which does not represent “significantly more”.
Claim 7 requires that the sensors indicated in claim 6 be a radar or lidar and an image sensor.  By specifying the sensor type, the claim merely links the exception to a particular technological environment which does not represent significantly more or integrate the exception into a practical application. Further, even if required to perform claimed steps of the method, these sensors are specified at a high level of generality and do not amount to “significantly more” because they are well-understood, routine, and conventional in the field (e.g. specification page 1, background).
Claims 8-9 further detail the assigning and correcting operations without introducing any additional elements beyond the exception.  Claim 10 adds steps of “determining the number of the clusters” and “determining the number of entities representing the objects in each cluster” which add additional steps to the mental process and do not include any additional elements beyond the exception. 
	
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to fusing radar and image sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646